EXAMINER’S COMMENT

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to Application with case number 16/801,319, filed on 2/26/2020 in which claims 1-20 are presented for examination.
Status of Claims
	Claims 1-20 are pending, of which claims 1, 14, and 19 are in independent form.
Specification
The examiner notes that the Specification does not include any URL links and Trademark terms requiring capitalization.
Drawing
Drawings filed on 2/26/2020 are accepted by the examiner.
IDS
References cited in the IDS filed on 2/26/2020 and 6/16/2021 have been considered by the examiner.
The examiner notes claim 1 directed to a computer program product comprising a computer readable storage medium is patent eligible subject matter since the computer readable storage medium is defined to exclude transitory signals per se, such as radio weaves or other freely propagating electromagnetic waves. Claims 1-13 meet requirements under 35 USC section 101. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: As to claims 1, 14, and 19, prior art of record and further search does not teach or suggest the following limitations – “requesting the initiator channel to communicate with the responder channel based at least in part on a successful state check, a successful validation, and the selected encryption algorithm” in claims 1, 14, and 19, in view of all other limitations of claims 1, 14, and 19, respectively.
Bachmann et al. (WO 2008/155066 A2) hereinafter Bachmann discloses providing a method for trust relationship detection between a core and access network for a user equipment by using a security tunnel establishment procedure so one entity, be it part of the core network or be it the user equipment itself, is provided with information to determine whether the access network is trusted or untrusted, the information comprising a first IP address/prefix, which is initially assigned to the user equipment, upon attaching to the access network. The necessary information may further comprise a second IP address/prefix, which is an address/prefix that is allocated at a trusted entity of the core network. 
Cho (JP 2006270363 A) discloses an initiator 10a transmits an authentication request including its own public key to a responder 10b. Each user of the initiator 10a and the responder 10b confirms contents of the authentication request displayed on the initiator 10a and the responder 10b respectively by using the other communication means. When the contents of the authentication request displayed on the initiator 10a and that of displayed on the responder 10b are matched with each other, the user of the responder 10b approves the authentication. The responder 10b transmits an authentication response including its own public key. The initiator 10a and the responder 10b exchange information for generating a common secret key encrypted by each public key with each other. The initiator 10a and the responder 10b execute the setting of secret communication by exchanging SA parameters used during the secret communication.
Bachmann nor Cho teaches the following limitations – performing a state check based on a security association of the initiator node and the responder node; performing a validation of the authentication response message; extracting an identifier of a selected encryption algorithm from the authentication response message.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEE K SONG whose telephone number is (571)270-3260. The examiner can normally be reached on M-F 9:00 am – 5:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867 .  The fax phone number for the organization where this application or proceeding is assigned is 571-273-7291.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HEE K SONG/Examiner, Art Unit 2497